8:18-cv-00567-RGK-PRSE Doc # 57 Filed: 04/15/20 Page 1 of 1 - Page ID # 4744



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MICHAEL EDWIN MCLEMORE,

                  Petitioner,                           8:18CV567

      vs.
                                                          ORDER
SCOTT R. FRAKES,

                  Respondent.


      IT IS ORDERED that Petitioner may appeal in forma pauperis. To that
extent, Petitioner’s motion, Filing no. 56, is granted.

     Dated this 15th day of April, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
